        Case 1:19-mj-00120-GMH Document 1-1 Filed 05/06/19 Page 1 of 1



                                  STATEMENT OF FACTS

        On May 4, 2019 at approximately 12:25 p.m., Officer James Tchabo of the United States
Secret Service was in full uniform operating a marked patrol vehicle posted at 1099 30th Street,
NW in Washington, D.C., which is the Embassy of Venezuela. A group of protestors was clustered
on the sidewalk directly in front of the Embassy and the officer was performing crowd control.

        Members of a counter-protest group, including an individual later identified as Tighe Barry
(“Barry”) crossed 30th Street to where the protestors were standing on the sidewalk. At this time,
Officer Tchabo and several other U.S. Secret Service officers, including Sergeant Scott Pickering,
were standing on the sidewalk with the group of protestors.

       The counter-protestors had a folded up, expandable tent. The tent has solid metal legs and
expands outward as it opens. The counter-protestors pushed into the group of protestors already
on the sidewalk, and attempted to open up the tent in the middle of the group of protestors that
were already there. Tighe Barry was one of the counter-protestors attempting to open the tent and
was located at one corner of the tent. Barry attempted to open the tent by pushing the metal leg
outward into the crowd of protestors. In the process he shoved the protestors immediately around
him.

        U.S. Secret Service Sergeant Scott Pickering inserted himself in-between Barry and the
protestors. Sergeant Pickering was facing Barry as Barry continued to open the tent. In the
process, Barry pushed the tent pole and his body into Sergeant Pickering. Sergeant Pickering
verbally advised Barry not to shove him again. Sergeant Pickering told Barry that if Barry did
shove him again, Barry would go to jail.

         Despite the verbal warning, Barry continued to open the tent and once again pushed
Sergeant Pickering. Sergeant Pickering then took Barry into custody and placed him under arrest.
Based on the above facts, there is probable cause to believe that Tighe Barry did forcibly assault,
resist, oppose, impede, intimidate or interfere with Sergeant Pickering, a police officer of the
United States, while Sergeant Pickering was engaged in or on account of his official duties, in
violation of 18 U.S.C. § 111.


                                                     _________________________________
                                                     OFFICER JAMES TCHABO
                                                     UNITED STATES SECRET SERVICE


SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF MAY, 2019.


                                                     ___________________________________
                                                     G. MICHAEL HARVEY
                                                     U.S. MAGISTRATE JUDGE
